DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "said layers contacting another layer" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 1-10 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamprath (EP 2505390, of record).
As best depicted in Figure 5, Kamprath is directed to a tire having a noise damping insert or foam insert 15 arranged within a tire cavity.  Additionally, a heat dissipation insert 16 is positioned between an inner tire surface and said foam insert, wherein said heat dissipation insert take any number of metallic forms (Paragraphs 35 and 36).  In such an instance, though, Kamprath simply refers to a tire inner surface- the reference fails to specifically disclose the presence of an innerliner.  In any event, innerliners are well recognized as defining the tire inner surface of a majority of modern-day tire constructions as they restrict flow of air into the tire body and ultimately eliminate the occurrence of corrosion (commonly formed from butyl rubber or halogenated butyl rubber).  One of ordinary skill in the art at the time of the invention would have found it obvious to use an innerliner as a tire inner surface as it is consistent with the fundamental design of modern-day tire constructions for the benefits detailed above.        
Also, regarding claim 1, Kamprath is directed to open cell foams (Paragraphs 14 and 22).  Also, Kamprath refers to a wide variety of metallic forms, including films (Paragraph 36).  One of ordinary skill in the arty at the time of the invention would have found it obvious to use any number of thickness values for the film of Kamprath, including those encompassed by the broad range of the claimed invention.  It is emphasized that the mere presence of a conductive, metal material provides the desired transfer of heat.  It is further noted that thickness values as large as 0.3 mm are consistent with the general order of thickness values in film layers designed for a variety of tire components.  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed range of thickness values.
Lastly, regarding claim ,1 the claims are directed to a tire article as opposed to a method of manufacturing a tire article.  The term “coat” fails to structurally distinguish over the disclosed tire constructions (simply requires that a layer covers an additional layer).  	 	
With respect to claim 3, Kamprath teaches an exemplary density of 49.6 kg/m3 (corresponds with 0.0496 g/cm3) (Paragraph 23).
As to claim 4, Kamprath refers to polyurethane foams (Paragraph 3).
Regarding claim 5, noise damping inserts are well recognized as being circumferentially continuous.
With respect to claims 6 and 7, as noted above, said heat dissipation is depicted in Figure 5 as being arranged over the entire axial extent of the radially outer surface of the foam insert.
As to claim 8, Kamprath states that the heat dissipation insert can be disposed in the peripheral area of the foam insert (Paragraph 37) and such would encompass arrangements in which the sides and radially outer surface are provided with said heat dissipation insert. 
With respect to claim 10, Kamprath refers to aluminum (Paragraph 34).
Regarding claim 18, adhesives represent the most well-known and conventional means of attaching layers in tire constructions.   
As to claims 19 and 20, the claims language fails to further define the structure of the claimed tire (any tire can be broadly viewed as a “truck tire” or a “passenger car tire”).  
6.	Claims 1-7, 9, 11, 13-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanno (EP 2067634, of record). 
As best depicted in Figure 1, Tanno is directed to a tire construction in which a multi-layered foam insert is positioned on a tire inner surface.  More particularly, said insert includes a radially innermost layer having a thickness t2, a radially outermost layer having a thickness t1, and a metal band (e.g. stainless steel) arranged between said radially outermost layer and a tire inner surface (Paragraph 17).  The metal band has a preferred thickness as low as 0.5 mm (500 microns) (Paragraph 17).  It is well taken, though, that a reference may be relied upon all that t would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments.  As such, the use of metal bands having a thickness of 0.3 mm, for example, would have been within the purview of one having ordinary skill in the art at the time of the invention.    
In such an instance, though, Tanno simply refers to a tire inner surface- the reference fails to specifically disclose the presence of an innerliner.  In any event, innerliners are well recognized as defining the tire inner surface of a majority of modern-day tire constructions as they restrict flow of air into the tire body and ultimately eliminate the occurrence of corrosion (commonly formed from butyl rubber or halogenated butyl rubber).  One of ordinary skill in the art at the time of the invention would have found it obvious to use an innerliner as a tire inner surface as it is consistent with the fundamental design of modern-day tire constructions for the benefits detailed above.       
Also, regarding claim 1,  the claims are directed to a tire article as opposed to a method of manufacturing a tire article.  The term “coat” fails to structurally distinguish over the disclosed tire constructions (simply requires that a layer covers an additional layer).  	
Lastly, as to claims 1, 2, and 4, the general disclosure of polyurethane foams would have been well recognized as including conventional open cell designs (commonly used in tire damping applications).
With respect to claim 3, Tanno teaches densities between 0.018 g/cm3 and 0.040 g/cm3 (Paragraph 20). 
As to claim 5, the combined assembly of the metal band and first and second foam layers is annularly “attached” to a tire inner surface or innerliner.
Regarding claims 6 and 7, said metal band is positioned solely on a radially outer surface of the foam inserts.  
As to claim 11, Figure 1 depicts the presence of first and second foam layers. 
Regarding claim 13, Tanno teaches foam widths between 40% and 90% of a tire width and foam thicknesses as large as 30 mm and as small as 4 mm (Paragraph 33).
With respect to claim 14, given the range of width values and thickness values, one of ordinary skill in the art at the time of the invention would have found the claimed filling amounts obvious, it being further noted that the claimed values are consistent with those that are commonly used in similar damping insert-containing tires.
As to claim 15, Figure 2 depicts an embodiment in which the foam layers are continuously arranged over the circumferential extent of the tire.
With respect to claim 18, an embodiment of Figure 7 would be expected to include an adhesive to join a radially outermost foam layer to a tire inner surface.  
Regarding claims 19 and 20, the claims language fails to further define the structure of the claimed tire (any tire can be broadly viewed as a “truck tire” or a “passenger car tire”).  
7.	Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanno as applied in claim 11 above and further in view of Stuckey (WO 2019/221874, of record).
	As detailed above, the tire of Tanno includes first and second foam layers.  In such an instance, though, Tanno simply depicts respective layers as having the same width.  It is equally known, however, to form respective layers with varying widths.  Stuckey recognizes the common manner in which first and second foam layers are conventionally formed and such includes arrangements in which a first layer that is adjacent a tire inner surface is narrower than a second layer distant from said inner surface (Paragraph 43).  One of ordinary skill in the art at the time of the invention would have found it obvious to use any common arrangement for foams formed with multiple layers absent a conclusive showing of unexpected results. 
8.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanno as applied in claim 11 above and further in view of Fujiwara (JP 58-185305, of record).
As detailed above, Tanno is directed to a tire comprising a dual-layered foam assembly within the cavity.  Tanno, though, is silent with respect to the specific attachment means between respective foam layers.  In any event, any number of common attachment means are conventionally used in similar, dual-layered assemblies positioned with the cavity, including that required by the claimed invention.  Fujiwara provides one example in which mechanical means or non-mechanical means are used to connect or join adjacent layers within a tire cavity (Figures 6a-6e).  Absent a conclusive showing of unexpected results, one of ordinary skill in the art at the time of the invention would have found it obvious to use the claimed attachment means given its accepted ability to form a connected assembly between multiple layers within a tire cavity.  It is emphasized that mechanical means are, along with adhesives, are extensively used when forming dual-layered assemblies within the tire cavity.  
Allowable Subject Matter
9.	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
10.	Applicant's arguments filed August 26, 2022 have been fully considered but they are not persuasive. 
	Applicant argues that an innerliner is not present in the tires described by Kamprath and one could easily conclude that including an innerliner would be inconsistent with the tires described by Kamprath.  It is unclear, however, how the inclusion of a fundamental component in modern-day tubeless tire constructions is inconsistent with the disclosure of Kamprath.  It is emphasized that innerliners correspond with a conventional tire component designed to eliminate the flow of air out of the tire cavity.  
	Applicant contends that Kamprath does not suggest or disclose the feature of “an at least partially metal coated foam material”.  It is emphasized, though, that the claims as currently drafted are directed to a tire article as opposed to a method of manufacture.  The term “coated” requires nothing more than the presence of a layer that covers another layer, as shown for example by https://www.merriam-webster.com/dictionary/coat.  Thus, the pending claim language fails to structurally distinguish the claimed tire article from that taught by the prior art references.  Again, the presence of a metal layer that covers or coats a foam layer is seen to satisfy the claimed tire article.
	Applicant further contends that a coating material improves heat conductivity compared to a separate member applied to the foam surface.  As detailed above, though, the claims are limited by the required structure as opposed to purported benefits.  In this instance, the prior art references are seen to teach a metal coated foam material (simply requires a metal layer that covers or is applied on foam material).
	Applicant argues that a grid may break or a film may tear or rupture when formed with the claimed thickness values.  First, the Examiner previously stated that thickness values as large as 0.5 mm are consistent with the general order of thickness values in film layers designed for a variety of tire components.  Applicant has not challenged the Examiner’s position and as such, it is taken to be Admitted Prior Art.  Second, a fair reading of Kamprath, for example, suggests that the mere presence of a metal material would provide the desired thermal conductivity properties.  There is absolutely nothing in Kamprath that limits the thickness of the metal grid or film.  Third, the assertion that a grid “may” break or a film “may” tear or rupture is unsupported.
	As to Tanno, Applicant argues that the metal band cannot be considered a coating.  The Examiner respectfully disagrees. In particular, the term “coat” simply requires the inclusion of a metal layer that covers or is applied on a foam layer.
	Applicant contends that the present invention has a surface coating which does not exert a resilient function.  The claims, however, fail to exclude a coating from exerting such a function.
	Applicant argues that the coating of the present invention has a maximum thickness of 300 microns which would not and could not act as a resilient band as required by Tanno.  As detailed above, though, a thickness of 500 microns is disclosed as being a preferred lower endpoint.  This language suggests additional thickness values less than 500 microns and such would encompass some of the claimed thickness values, there being no conclusive showing of unexpected results for the claimed thickness values.       
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        October 18, 2022